ORDER ON DEFENDANTS’ BILL OF COSTS (Doc, No. 369)
SOROKIN, United States District Judge
The Defendants in this matter have submitted a bill of costs seeking reimbursement for transcripts, witness expenses, and photocopies. Doc. No. 369. The Plaintiffs oppose the bill of costs in its entirety, arguing primarily that the Defendants are not entitled to costs because they are not a *356“prevailing party” under Fed. R. Civ. P. 54(d). Doc. No. 371. The Court agrees, and concludes that even though the Defendants prevailed on certain claims, the Plaintiffs are the prevailing party in this case and the Defendants are not a prevailing party entitled to costs. As the First Circuit has held, this Court has broad discretion to award or deny costs in a case that yielded mixed results, and “a mixed result does not preclude the trial court from awarding costs to the party whojn it reasonably determines carried the day.” See Ira Green, Inc. v. Military Sales & Serv. Co., 775 F.3d 12, 28-29 (1st Cir.2014). In light of the jury’s verdict and the Court’s resolution of the other claims at issue, the Court concludes that the Plaintiffs, rather than the Defendants, “carried the day” in this litigation.
Because the Defendants are not a prevailing party, their bill of costs is DENIED. Doc. No. 369.
SO ORDERED.